
	
		I
		112th CONGRESS
		2d Session
		H. R. 6520
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Hurt introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the use of appropriated funds for publicity,
		  propaganda, or certain lobbying purposes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxpayer-Funded Lobbying
			 Act.
		2.Prohibition on
			 use of funds for publicity, propaganda, and certain lobbying purposes
			(a)Prohibition on
			 use of fundsNo part of the
			 funds appropriated or made available by any Act may be used, other than for
			 normal and recognized Federal executive-legislative relationships, for
			 publicity or propaganda purposes, for the preparation, distribution, or use of
			 any kit, pamphlet, booklet, publication, electronic communication, radio,
			 television, or video presentation that is—
				(1)designed to support or defeat the enactment
			 of legislation before the Congress or any State or local legislature or
			 legislative body, except in presentation by an officer or employee of the
			 United States or its departments or agencies directly to the Congress;
			 or
				(2)designed to
			 support or defeat any proposed or pending regulation, administrative action, or
			 order issued by the executive branch of any State or local government.
				(b)Prohibition on
			 use of funds for salariesNo
			 part of the funds appropriated or made available by any Act may be used to pay
			 the salary or expenses of the recipient of any Federal grant or Federal
			 contract, or agent acting for such recipient, related to any activity that
			 is—
				(1)designed to influence the enactment of
			 legislation before the Congress or any State or local legislature or
			 legislative body, or
				(2)designed to influence any regulation,
			 administrative action, or Executive order proposed or pending before any State
			 government, State legislature, or local legislature or legislative body,
				other than
			 for participation by an officer or employee of the United States or its
			 departments or agencies in normal and recognized Federal executive-legislative
			 relationships.(c)ConstructionThe
			 prohibitions in subsections (a) and (b) shall include prohibitions on any
			 activity to advocate or promote any proposed, pending, or future Federal,
			 State, or local tax increase, or any proposed, pending, or future requirement
			 or restriction on any legal consumer product, including its sale or marketing,
			 including but not limited to the advocacy or promotion of gun control.
			(d)CertificationEach recipient of funds appropriated or
			 made available by any Act of Congress shall, as a condition of the receipt of
			 the funds, certify in writing that the recipient is in compliance with this
			 section, section 1913 of title 18, United States Code, and section 1352 of
			 title 31, United States Code.
			(e)PenaltiesA
			 violation of this section shall constitute a violation of section 1352 of title
			 31, United States Code, in addition to any other penalty that applies.
			(f)DefinitionsFor purposes of this section, the terms
			 agency, Federal contract, Federal grant,
			 local government, reasonable compensation,
			 recipient, and State have the meanings given those
			 terms in section 1352 of title 31, United States Code, as those terms apply to
			 Federal contracts and Federal grants.
			(g)ApplicabilityThis
			 section applies to funds appropriated or made available before, on, or after
			 the date of the enactment of this Act that are used on or after such date of
			 enactment.
			
